DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (U.S. Patent No. 9,793,389 B1; hereinafter Chern) in view of Schultz et al. (U.S. Publication No. 2017/0250273 A1; hereinafter Schultz)
	With respect to claim 1, Chern discloses a semiconductor structure, comprising: a substrate [202]; a channel layer [20,22] formed over the substrate; a first transistor formed over the channel layer, wherein the first transistor comprises a first source region [42], a first drain region [50], a first gate structure [46], and a first polarization modulation portion [34] under the first gate structure and over the channel layer; and a second transistor formed over the channel layer, wherein the second transistor comprises a second source region [44], a second drain region [52], a second gate structure [48], and a second polarization modulation portion [36] under the second gate structure and over the channel layer.	Chern fails to disclose wherein the first polarization modulation portion is made of a material different from that of the second polarization modulation portion.
	In the same field of endeavor, Schultz teaches wherein the first polarization modulation portion is made of a material different from that of the second polarization modulation portion (See ¶[0032]; any combination of p-type doping impurities).	The utilization of modified impurities utilizing any of the combination of dopants as taught by Schultz can be implemented to better compensate for mobile charge generation within the layer and thereby generate controlled polarization grading (See ¶[0032]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	With respect to claim 6, the combination of Chern and Schultz wherein: each of the first polarization modulation portion and the second polarization modulation portion comprises gallium nitride (GaN) doped by at least one p-type doping material selected from column I and column II elements (See Schultz ¶[0032]).
	With respect to claim 7, the combination of Chern and Schultz discloses an active layer [30, 32] disposed on the channel layer, wherein: the channel layer comprises a first III-V semiconductor material; and the active layer comprises a second III-V semiconductor material that is different from the first III-V semiconductor material (see Figure 1).
	With respect to claim 8, the combination of Chern and Schultz discloses wherein: the first III-V semiconductor material comprises gallium nitride (GaN); and the second III-V semiconductor material comprises aluminum gallium nitride (AlGaN) (See Schultz ¶[0032]). 
	With respect to claim 9, Chern discloses a circuit, comprising: a first transistor including a first gate [46], a first source [42], a first drain [50] and a first polarization modulation portion [34] that is under and in contact with the first gate; and a second transistor including a second gate [48], a second source [44], a second drain [52] and a second polarization modulation portion [36] that is under and in contact with the second gate, wherein: the first transistor and the second transistor are formed on a same semiconductor wafer (See Figure 1)
	In the same field of endeavor, Schultz teaches wherein the first polarization modulation portion is made of a material different from that of the second polarization modulation portion (See ¶[0032]; any combination of p-type doping impurities).	The utilization of modified impurities utilizing any of the combination of dopants as taught by Schultz can be implemented to better compensate for mobile charge generation within the layer and thereby generate controlled polarization grading (See ¶[0032]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 18, Chern discloses a method for forming a semiconductor structure, comprising: forming a channel layer [20,22] over a substrate [202]; forming a first transistor over the channel layer, wherein the first transistor comprises a first source region [42], a first drain region [50], a first gate structure [46], and a first polarization modulation portion [34] under the first gate structure and over the channel layer; and forming a second transistor over the channel layer, wherein the second transistor comprises a second source region [44], a second drain region [52], a second gate structure [48], and a second polarization modulation portion [36] under the second gate structure and over the channel layer (See Figure 1).	Chern fails to disclose wherein the first polarization modulation portion is made of a material different from that of the second polarization modulation portion. 	In the same field of endeavor, Schultz teaches wherein the first polarization 
	With respect to claim 20, the combination of Chern and Schultz discloses forming an active layer [30, 32] on the channel layer; defining a first opening on a mask covering the active layer (See Chern Figure 9); forming the first polarization modulation portion in the first opening; defining a second opening on the mask; and forming the second polarization modulation portion in the second opening (see Chern Figure 7D)
Claims 3-5, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (U.S. Patent No. 9,793,389 B1; hereinafter Chern) in view of Schultz et al. (U.S. Publication No. 2017/0250273 A1; hereinafter Schultz) as applied to claims 1, 9 and 18 above, and further in view of Bayruns et al. (U.S. Publication No. 2019/0326425 A1; hereinafter Bayruns).
	With respect to claim 3, the combination of Chern and Schultz fails to explicitly disclose wherein: the first transistor has a first threshold voltage; and the second transistor has a second threshold voltage that is lower than the first threshold voltage.	In the same field of endeavor, Bayruns teaches the first transistor has a first threshold voltage; and the second transistor has a second threshold voltage that is 
	With respect to claim 4, the combination of Chern, Schultz and Bayruns discloses wherein: the first polarization modulation portion comprises gallium nitride (GaN) doped by a first doping material; the second polarization modulation portion comprises GaN doped by a second doping material; and the first polarization modulation portion has a different work function than the second polarization modulation portion (See Schultz ¶[0032]).
	With respect to claim 5, the combination of Chern, Schultz and Baryuns discloses the first doping material is magnesium (Mg); and the second doping material is beryllium (Be) (See Schultz ¶[0032]).
	With respect to claim 10, the combination of Chern and Schultz fails to disclose the first transistor has a first threshold voltage; and the second transistor has a second threshold voltage that is different from the first threshold voltage.
	In the same field of endeavor, Bayruns teaches the first transistor has a first threshold voltage; and the second transistor has a second threshold voltage that is lower than the first threshold voltage (see Figure 5b and ¶[0045] and ¶[0049]; each can be tuned to be fully enhancement, full depletion or in between).
	With respect to claim 19, the combination of Chern and Schultz discloses wherein: the first transistor and the second transistor are high electron mobility transistors to be used in a same multi-stage driver circuit (see Chern Column 2, lines 40-67); and the first polarization modulation portion is made of a material having a different work function than that of a material of the second polarization modulation portion (See Schultz ¶[0032).	The combination of Chern and Schultz fails to disclose wherein the first transistor has a first threshold voltage; the second transistor has a second threshold voltage that is different from the first threshold voltage.	In the same field of endeavor, Bayruns disclose wherein the first transistor has a first threshold voltage; the second transistor has a second threshold voltage that is different from the first threshold voltage (see Figure 5b and ¶[0045] and ¶[0049]; each can be tuned to be fully enhancement, full depletion or in between).	The ability to tune each transistor’s threshold voltage allows for a more versatile operating architecture thereby allowing for more functionality out of a single chip structure (see Baryuns ¶[0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (U.S. Patent No. 9,793,389 B1; hereinafter Chern) in view of Schultz et al. (U.S. Publication No. 2017/0250273 A1; hereinafter Schultz) as applied to claim 9 above, and further in view of Chen et al. (U.S. Publication No. 2019/0140637 A1; hereinafter Chen).
	With respect to claim 11, the combination of Chern and Schultz discloses wherein: at least one of the first source and the first drain is electrically connected to a ground voltage; and at least one of the second source and the second drain is electrically connected to a positive supply voltage.	In the same field of endeavor, Chen teaches at least one of the first source and the first drain is electrically connected to a ground voltage; and at least one of the second source and the second drain is electrically connected to a positive supply voltage (See Figure 5).	The orientation of Chen allows for the fully functionality of the circuit device with faster turn-on and higher driving capability (See ¶[0046]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (U.S. Patent No. 9,793,389 B1; hereinafter Chern) in view of Schultz et al. (U.S. Publication No. 2017/0250273 A1; hereinafter Schultz) and Chen et al. (U.S. Publication No. 2019/0140637 A1; hereinafter Chen) as applied to claim 9 above, and further in view of Bayruns et al. (U.S. Publication No. 2019/0326425 A1; hereinafter Bayruns).

With respect to claim 12, the combination of Chern, Schultz, and Chen fails to disclose wherein: the first threshold voltage is different from the second threshold voltage.
	In the same field of endeavor, Bayruns teaches the first transistor has a first threshold voltage; and the second transistor has a second threshold voltage that is lower than the first threshold voltage (see Figure 5b and ¶[0045] and ¶[0049]; each can be tuned to be fully enhancement, full depletion or in between).	The ability to tune each transistor’s threshold voltage allows for a more versatile operating architecture thereby allowing for more functionality out of a single chip structure (see Baryuns ¶[0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 13, the combination of Chern, Schultz, Chen, and Bayruns discloses wherein: the first polarization modulation portion comprises gallium nitride (GaN) doped by a first doping material; the second polarization modulation portion comprises GaN doped by a second doping material; and the first polarization modulation portion has a lower work function than the second polarization modulation portion (See Schultz ¶[0032]).
	With respect to claim 14, the combination of Chern, Schultz, Chen, and Bayruns wherein: at least one of the first source and the first drain is electrically connected to an output pin of the circuit (see Chen Figure 5)
	With respect to claim 15, the combination of Chern, Schultz, Chen, and Bayruns wherein the first transistor is at least one of: a high voltage enhancement-mode high 
	With respect to claim 16, the combination of Chern, Schultz, Chen, and Bayruns wherein the second transistor is a low voltage enhancement-mode high electron mobility transistor (LV E-HEMT) (See Bayruns Column 5, lines 31-40).
	With respect to claim 17, the combination of Chern, Schultz, Chen, and Bayruns wherein the first gate is physically coupled to the second source (see Chen Figure 5).

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
With regards to claims 1-8 and 18-20, Applicant argues that the combination of Chern and Schultz fails to disclose a first polarization modulation portion under the first gate structure and over the channel layer and a second polarization modulation portion under the second gate structure and over the channel layer. Applicant argues that Schulz fails to disclose different doping impurities are used in different polarization modulation portions formed over a same channel layer. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that Schultz is never relied upon to disclose the orientation of the polarization modulation portions in 
Regarding the assertion that the combination of Chern and Shultz fails to disclose “wherein the first polarization modulation portion is made of a material different from that of the second polarization modulation portion,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Schultz does disclose a different orientation of the polarization modulation portion in relation to the channel structure, Schultz does disclose adjustments to the doping profiles of the polarization modulation regions utilizing different doping materials as required by the free electron compensation generated by the polarization. The goals of compensation for mobile charge generation resulting from 2DEG depletion is shared by both Chern and Schultz (See Schultz ¶[0009] and Chern Column 2, lines 40-55). Schultz further discloses the necessity for confinement in a dual channel orientation such as the orientation found in Chern (See ¶[0013]). Operation of Chern’s two transistors in two different power domains would result in the necessity of different polarization modulations to minimize 2DEG depletion.  One of ordinary skill in the art would appreciate that the application of Schultz’s teaching of modifying the polarization modulation region’s doping profiles of individual transistors 
Regarding arguments presented with respect to claims 9, Applicant argues that Schultz fails to disclose wherein the first and second polarization modulation portions are not in contact with the gate over the channel layer, however makes no reference to Chern, which teaches the exact structural orientation as required by the claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed regarding arguments presented regarding claim 1, Schultz is never relied upon to disclose the structural orientation of the polarization modulation portions in relation to the channel layer and the first and second gate structures. Chern discloses the structural orientation as required by the limitations of the claim.	Applicant repeats arguments of claim 1 regarding the assertion that the combination of Chern and Shultz fails to disclose “wherein the first polarization modulation portion is made of a material different from that of the second polarization modulation portion” in arguments regarding claim 9. Examiner’s response to arguments made regarding claim 1 are incorporated regarding claim 9’s repeated arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito et al. (U.S. Publication No. 2014/0077217 A1) discloses a HEMT device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN HAN/Primary Examiner, Art Unit 2818